DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 04/05/2021 has been considered and entered.  The response was considered but not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The terms "high speed", “high horsepower”, “heavily loaded” and modern in claims 1, 9 are each relative terms which renders the claim indefinite.  The term "high speed", “high horsepower”, “heavily loaded” and “modern” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree or time period, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the sake of examination, all engines are taking as reading on the claimed limitations.  According to Wikipedia, the modern period ranged from the middle ages until the 20th century.  For vehicles, Wikipedia describes the birth of the modern car as 1886.  Thus, any patent reference directed to vehicles since that period comprises a modern engine.  Since engines contain steel on steel sliding parts and generally have higher horse power and speed as compared to engines of decades or a century ago, the limitations of the claimed engine appear to be generally present in the vehicles of the prior art such as over Sloan et al. (US 2006/010708)

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan et al. (US 2006/0160708) as evidenced by Applicants Admitted Prior Art (AAPA) and/or alternatively, as evidenced by applicant’s disclosure.  The reference will hereinafter be referred to as Sloan ‘708
In regards to claim 1, Sloan ‘708 teaches synthetic lubricant additive (SLA) which comprises a blend of alpha olefins, hydroisomerized high VI HT base stock, synthetic sulfonates and vacuum distilled non-aromatic solvents and liquefied polytetrafluoroethylene (PTFE) [0009 – 0014].  In the examples, the composition comprises mineral or synthetic base oil thus providing Groups I to V oils [0044].  Sloan ‘708 teaches adding the SLA additive to motor oil in amounts of 10% to provide a finished lubricant that comprises no zinc based component such as Zddp [0036 – 0038].  Thus, the composition are free of zinc compounds of the claim.  
The patented document of the P.G. Publication by Sloan ‘708 (US 2006/0160708) as recited is US 7745382 which recites that the hydroisomerized high VI HT base stock is a 
Thus, Sloan provides the claimed composition and their intended use in engines which are modern engines generally having high speed, high horsepower, and having steel on steel sliding parts and thus provides for the method of lubricating such engines by introducing such composition into the engine which intrinsically provides the intended method (title).  Since the same and/or identical composition is taught by Sloan ‘708, the properties of the claimed oil would be similar.
In regards to claim 2, Sloan ‘708 provides the method and teaches the motor oil blend and additive being present in motor oil at 10%, thus providing a 90% motor oil and 10% of the SLA additive.
In regards to claims 3 – 8, Sloan ‘708 provides the method and teaches the same additives as previously stated.  Sloan does not teach that the sulfonate is calcium sulfonate or particularly recite that the alphaolefin is polyalphaolefin (PAO) in the PG Pub, but the patented document teaches that it is PAO.  Also, applicant admits in the specification that the additives of US 7,745,382 are similar and/or identical.  
In regards to claims 9 – 27, Sloan ‘708 provides the method and teaches a motor oil blend comprising motor oil with SLA additives in the claimed amounts thus providing the method of prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5, 7 – 11, 13, 15 – 22, 24, 26, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 44 of U.S. Patent No. 8,039,424.  The patent teaches motor oil composition having the base oil and additives in the claimed amounts.  Since the patent does not teach the presence of zinc compounds such as zddp, the claims are anticipated or at least obviated.   Also, since the composition and the components are taught having an absence of zddp and/or zdtp compounds, the method of preparing the composition and lubricating engines which such motor oil composition comprising the oil and the additives is provided.  The composition will be expected to have the same properties as the claimed methods since the same ingredients are used.
Claims 4, 6, 12, 14, 23, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 44 of U.S. Patent No. 8,039,424 in view of Sloan (US . 
Claims 1 – 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 27 of copending Application No. 16/750,368. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches every limitation of the claimed composition and wherein the composition is devoid of zddp and comprises the claimed additives and are used as motor oils.  Therefore the instant claims are anticipated and/or obviated since such motor oils are used in the inherently or obviously used modern engines of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 – 27 of copending Application No. 17/026,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches every limitation of the claimed composition and method wherein the composition is devoid of zddp and comprises the claimed additives and are used as motor oils.  Therefore the instant claims are anticipated and/or obviated since such motor oils are used in the inherently or obviously used modern engines of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's argument have been fully considered but they are not persuasive.
Applicant argues that the prior art by Sloan fails to teach modern high speed and high horsepower engines including heavily loaded steel-on-steel sliding mechanisms and/or non-babbit bearings with an oil composition which is void of zinc additives such as zddp or zdtp.  The argument is not persuasive.
Sloan is directed to engine oils not requiring the presence of zinc compounds such as zddp or zdtp for use in common engines which are modern engines having the claimed limitations.
Applicant alleges the presence of unexpected results.  The argument is not persuasive.
It is noted that an allegation of unexpected results is not sufficient to overcome rejections based on anticipation.
The inventive examples are not commensurate in scope with the claims.
While the claims do not particularly limit the components present in the composition, the inventive examples are directed to a specific composition having base oil and an additive package consisting of polyalphaolefin, hydroisomerized-hydrocracked oil, sulfonate, solvent and polytetrafluoroethylene which does not support the breadth of the claims.  
While the claims do not limit the types of additives present in the composition, the inventive examples are directed to the presence of specific additives.
While the claims (except claims 2, 10, 18, 21) do not limit the amounts of the additives in the composition, the inventive examples are directed to specific amounts which do not support the breadth of the claims.
While dependent claims 2, 10, 18, 21 allow for base oil to be present in amounts of from 85 to 95% and additives in amounts of from 5 to 15%, the inventive examples require the presence of the additive package at 15% which does not support the breadth of the claimed range.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The results are not persuasive.
The inventive example is compared with a conventional oil having ZDDP but the amounts of ZDDP and/or antiwear additive in the conventional oil is not indicated.  Applicants have thus failed to provide comparison with the closest prior art.  Also, applicants have failed to demonstrate synergism and unexpectedness of the claimed property.  Merely stating that the inventive oil is superior because it performed similarly to an oil having ZDDP of an unknown (undisclosed) amount is not evidence of unexpected results.  Applicants must provide a standard for what is expected and demonstrate why the results are superior and unexpected over such standard.
Applicant has thus failed to provide a showing of unexpected results that is commensurate in scope with the claims and sufficient to rebut the case of obviousness.
Applicant argues that rejections based on double patenting are improper because the references fail to recite motor oil having the absence of zinc compounds such as zddp and used in engines having the limitations according to the claims.  The argument is not persuasive.
The references used for making rejections under double patenting teach the claimed ingredients and do not require the presence of zinc compounds thus providing motor oil without the presence of zinc compounds and which would be useful in modern engines having the claimed limitations.
Previously, the applicant, Ronald Sloan, has provided a declaration dated 08/23/2020 which has been considered.  
On #14 of the declaration, Sloan stated that virtually all commercial motor oils over the last hundred years required the presence of ZDDP.  On paragraph #16 of the declaration, Sloan stated that the Test #7 of Sloan’708 reference teaches a composition that had ZDDP.  Thus, the “virtually all” language of the declaration, allows for the absence of ZDDP in some commercial motor oils.  Also, the declaration only asserts that Test#7 motor oil comprised ZDDP and not the entirety of the examples of Sloan’708, i.e., Tests 1-6.  For instance, Test #6 teaches composition not having zinc [See 0040].   Therefore, the declaration fails to provide a conclusive evidence that all motor oils must comprise ZDDP and that the entire scope of the Sloan’708 reference required motor oils comprising ZDDP.
Applicant previously provided a declaration by Dr. Nicholas D. Spencer and Dr. Stefano Mischler dated 10/15/2018 in order to show non-obviousness of the claimed composition.  The declaration was considered but was not found to be persuasive.
The declaration merely recites that the properties provided by the claimed composition was unexpectedly superior to the prior art without providing examples.  Also, the declaration alleges there was a long-felt need for motor oils to provide desired properties without the presence of zinc compounds such as zinc dithiophosphates, etc.  The declaration provides no examples or data to support and/or demonstrate the alleged superiority and/or unexpectedness of the composition or the alleged long-felt need.  The results supporting the alleged improvement have not been provided.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Furthermore, it is noted that the secondary considerations provided were not sufficient to overcome a rejection based on anticipation as made above.
Declarants argued that the reference by Sloan ‘078 is not a motor oil composition according to the claims.  The argument is not persuasive.
The reference teaches oil composition having the claimed ingredients.  Again, the term motor oil is an intended use limitation that does not carry patentable weight.
Applicants argue that motor oil such as the composition of Sloan necessarily requires the presence of zinc compounds such zddp.  The argument is not persuasive.
Clearly, Sloan teaches the composition can be absent of zddp as discussed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771